647 S.E.2d 53 (2007)
In the Matter of Alice Caldwell STEWART.
No. S07Y1209.
Supreme Court of Georgia.
June 25, 2007.
Reconsideration Denied July 26, 2007.
Thomas McKee West, Atlanta, for appellee.
Rebecca Ann Hall, William P. Smith III, General Counsel, Atlanta, for appellant.
PER CURIAM.
This disciplinary matter is before the Court on the report and recommendation of the special master accepting the petition for voluntary discipline filed by Alice Caldwell Stewart, and recommending that the Court impose an indefinite suspension to run concurrently with a two-year suspension imposed last year, In the Matter of Stewart, 280 Ga. 821, 631 S.E.2d 106 (2006), and with certain conditions precedent to reinstatement. See Rule 4-102(b)(2), Georgia Rules of Professional Conduct.
The special master found that Stewart undertook to represent seven different clients in civil and habeas matters, but except for one matter, failed to pursue the legal matters entrusted to her; failed to communicate with her clients about the matters; failed to return files to the clients when requested; and failed to return unearned attorney's fees. Additionally, Stewart continued to practice law despite not being in good standing with the State Bar after she failed to timely pay her dues in 2005. This conduct constitutes violations of Rules 1.3, 1.4, and 5.5(a) of the Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum penalty for a violation of Rules 1.3 and 5.5 is disbarment and for Rule 1.4 is a public reprimand.
Having reviewed the record, we agree with the special master's recommendation and hereby impose an indefinite suspension, to run concurrently with the two-year suspension previously imposed, with certain conditions: Stewart will promptly undergo evaluation and treatment at a medical facility approved by the State Bar and its Lawyer Assistance Program; and return all client files, or provide an explanation of her inability to return the materials; return all unearned fees. Prior to reinstatement, she will demonstrate to the satisfaction of the Review Panel that her medical providers have certified that she is not impaired within the meaning of Rule 4-104 and that she has met all the above requirements.
Indefinite suspension with conditions.
All the Justices concur.